Exhibit 10.1

 

SUPPORT AGREEMENT

 

This Support Agreement (this “Agreement”), dated as of July 2, 2020, is entered
into by and among Graf Industrial Corp., a Delaware corporation (“Acquiror”), VL
Merger Sub Inc., a Delaware corporation and wholly-owned subsidiary of Acquiror
(“Merger Sub”), and certain of the stockholders of Velodyne LiDAR, Inc., a
Delaware corporation (the “Company”), whose names appear on the signature pages
of this Agreement (such stockholders, the “Stockholders”).

 

RECITALS

 

WHEREAS, concurrently herewith, Acquiror, the Company and Merger Sub are
entering into an Agreement and Plan of Merger (as amended, supplemented,
restated or otherwise modified from time to time, the “Merger Agreement”;
capitalized terms used but not otherwise defined in this Agreement shall have
the meanings ascribed to them in the Merger Agreement), pursuant to which (and
subject to the terms and conditions set forth therein) Merger Sub will merge
with and into the Company, with the Company surviving the merger (the “Merger”);

 

WHEREAS, as of the date hereof, each Stockholder is the record and “beneficial
owner” (as such term is used herein, within the meaning of Rule 13d-3 under the
Exchange Act) of, and is entitled to dispose of and vote, the number of shares
of Company Common Stock and Company Preferred Stock set forth opposite such
Stockholder’s name on Exhibit A hereto (collectively, with respect to each
Stockholder, such Stockholder’s “Owned Shares”; and such Owned Shares, together
with (1) any additional shares of Company Stock (or any securities convertible
into or exercisable or exchangeable for Company Stock) in which such Stockholder
acquires record and beneficial ownership after the date hereof, including by
purchase, as a result of a stock dividend, stock split, recapitalization,
combination, reclassification, exchange or change of such shares, or upon
exercise or conversion of any securities and (2) any additional shares of
Company Stock with respect to which such Stockholder has the right to vote
through a proxy, the “Covered Shares”);

 

WHEREAS, as a condition and inducement to the willingness of Acquiror and Merger
Sub to enter into the Merger Agreement, the Stockholders are entering into this
Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, Acquiror,
Merger Sub and each Stockholder hereby agree as follows:

 

1.                   Agreement to Vote. Each Stockholder, in its capacity as a
stockholder of the Company, agrees that, at any meeting of the stockholders of
the Company (whether annual or special and whether or not an adjourned or
postponed meeting, however called and including any adjournment or postponement
thereof) and in connection with any written consent of stockholders of the
Company, such Stockholder shall, and shall cause any other holder of record of
any of such Stockholder’s Covered Shares to:

 

(a)                when such meeting is held, appear at such meeting or
otherwise cause such Stockholder’s Covered Shares to be counted as present
thereat for the purpose of establishing a quorum;

 

(b)                vote (or execute and return an action by written consent), or
cause to be voted at such meeting (or validly execute and return and cause such
consent to be granted with respect to), all of such Stockholder’s Covered Shares
owned as of the record date for such meeting (or the date that any written
consent is executed by such Stockholder) in favor of the Merger and the adoption
of the Merger Agreement and any other matters necessary or reasonably requested
by the Company for consummation of the Merger and the other transactions
contemplated by the Merger Agreement; and

 

 

 



(c)                vote (or execute and return an action by written consent), or
cause to be voted at such meeting (or validly execute and return and cause such
consent to be granted with respect to), all of such Stockholder’s Covered Shares
against (i) any Acquisition Proposal and (ii) any other action that would
reasonably be expected to (x) materially impede, interfere with, delay, postpone
or adversely affect the Merger or any of the other transactions contemplated by
the Merger Agreement, (y) result in a breach of any covenant, representation or
warranty or other obligation or agreement of the Company under the Merger
Agreement or (z) result in a breach of any covenant, representation or warranty
or other obligation or agreement of such Stockholder contained in this
Agreement.

 

The obligations of each Stockholder specified in this Section 1 shall apply
whether or not the Merger or any action described above is recommended by the
Company Board or the Company Board has effected a Company Change in
Recommendation.

 

2.                   No Inconsistent Agreements. Each Stockholder hereby
covenants and agrees that such Stockholder shall not (i) enter into any voting
agreement or voting trust with respect to any of such Stockholder’s Covered
Shares that is inconsistent with such Stockholder’s obligations pursuant to this
Agreement, (ii) grant a proxy or power of attorney with respect to any of such
Stockholder’s Covered Shares that is inconsistent with such Stockholder’s
obligations pursuant to this Agreement or (iii) enter into any agreement or
undertaking that is otherwise inconsistent with, or would interfere with, or
prohibit or prevent it from satisfying, its obligations pursuant to this
Agreement.

 

3.                   Termination. This Agreement shall terminate upon the
earlier of (i) the Effective Time and (ii) the valid termination of the Merger
Agreement in accordance with its terms (the earlier of such date under clause
(i) and (ii) being referred to herein as the “Termination Date”); provided that
the termination of this Agreement shall not relieve any party hereto from any
liability resulting from a breach of this Agreement prior to such termination.

 

4.                   Representations and Warranties of the Stockholders. Each
Stockholder hereby represents and warrants (severally and not jointly as to
itself only) to the Acquiror as follows:

 

(a)                Such Stockholder owns exclusively of record (and is the sole
beneficial owner of), and has good, valid and marketable title to, such
Stockholder’s Covered Shares, free and clear of any Liens (other than as created
by this Agreement). As of the date hereof, other than the Owned Shares set forth
opposite such Stockholder’s name on Exhibit A, such Stockholder does own (of
record or beneficially) any shares of Company Stock (or any securities
convertible into shares of capital stock of the Company) or any interest
therein.

 

(b)                Such Stockholder (i) except as provided in this Agreement,
has full voting power, full power of disposition and full power to issue
instructions with respect to the matters set forth herein, in each case, with
respect to such Stockholder’s Covered Shares, (ii) has not entered into any
voting agreement or voting trust with respect to any of such Stockholder’s
Covered Shares that is inconsistent with such Stockholder’s obligations pursuant
to this Agreement, (iii) has not granted a proxy or power of attorney with
respect to any of such Stockholder’s Covered Shares that is inconsistent with
such Stockholder’s obligations pursuant to this Agreement and (iv) has not
entered into any agreement or undertaking that is otherwise inconsistent with,
or would interfere with, or prohibit or prevent it from satisfying, its
obligations pursuant to this Agreement.

 

(c)                Such Stockholder (i) is a legal entity duly organized,
validly existing and, to the extent such concept is applicable, in good standing
under the Laws of the jurisdiction of its organization, and (ii) has all
requisite corporate or other power and authority and has taken all corporate or
other action necessary in order to, execute, deliver and perform its obligations
under this Agreement and to consummate the transactions contemplated hereby.
This Agreement has been duly executed and delivered by such Stockholder and
constitutes a legally valid and binding agreement of such Stockholder,
enforceable against such Stockholder in accordance with the terms hereof (except
as enforceability may be limited by bankruptcy Laws other similar Laws affecting
creditors’ rights and general principles of equity affecting the availability of
specific performance and other equitable remedies).

 



 2 

 

 

(d)                Other than the filings, notices and reports pursuant to, in
compliance with or required to be made under the Exchange Act, no filings,
notices, reports, consents, registrations, approvals, permits, waivers,
expirations of waiting periods or authorizations are required to be obtained by
such Stockholder from, or to be given by such Stockholder to, or be made by such
Stockholder with, any Governmental Authority in connection with the execution,
delivery and performance by such Stockholder of this Agreement, the consummation
of the transactions contemplated hereby or the Merger or the other transactions
contemplated by the Merger Agreement.

 

(e)                The execution, delivery and performance of this Agreement by
such Stockholder does not, and the consummation of the transactions contemplated
hereby and the Merger and the other transactions contemplated by the Merger
Agreement will not (i) constitute or result in a breach or violation of, or a
default under, the governing documents of such Stockholder, (ii) with or without
notice, lapse of time or both, constitute or result in a breach or violation of,
a termination (or right of termination) of or a default under, the loss of any
benefit under, or the creation, modification or acceleration of any obligations
under, any Contract binding upon such Stockholder, in each case in a manner that
could reasonably be expected to prevent or materially delay or impair such
Stockholder’s ability to perform its obligations hereunder or to consummate the
transactions contemplated by the Merger Agreement and this Agreement, (iii)
conflict with or violate any Law to which such Stockholder is subject, (iv)
require any consent, approval or authorization of, declaration, filing or
registration with, or notice to, any Person, or (iv) constitute or result in the
creation of any Lien on such Stockholder’s Covered Shares.

 

(f)                 There are no Actions pending against such Stockholder or, to
the knowledge of such Stockholder, threatened against such Stockholder that, in
any manner, question the beneficial or record ownership of such Stockholder’s
Covered Shares or challenge or seek to prevent, enjoin or materially delay the
performance by such Stockholder of its obligations under this Agreement.

 

(g)                Such Stockholder understands and acknowledges that Acquiror
is entering into the Merger Agreement in reliance upon such Stockholder’s
execution and delivery of this Agreement and the representations, warranties,
covenants and other agreements of such Stockholder contained herein.

 

(h)                No investment banker, broker, finder or other intermediary is
entitled to any broker’s, finder’s, financial advisor’s or other similar fee or
commission for which Acquiror or the Company is or could be liable in connection
with the Merger Agreement or this Agreement or any of the respective
transactions contemplated hereby or thereby, in each case based upon
arrangements made by or on behalf of such Stockholder.

 

5.                   Certain Covenants of the Stockholders. Except in accordance
with the terms of this Agreement, each Stockholder hereby covenants and agrees
as follows:

 

(a)                No Solicitation. Such Stockholder shall not, and shall cause
its Affiliates and subsidiaries not to, and shall use its reasonable best
efforts to cause its and their respective Representatives not to, directly or
indirectly, (i) initiate, solicit or knowingly encourage or knowingly facilitate
any inquiries or requests for information with respect to, or the making of, any
inquiry regarding, or any proposal or offer that constitutes, or could
reasonably be expected to result in or lead to, any Acquisition Proposal, (ii)
engage in, continue or otherwise participate in any negotiations or discussions
concerning, or provide access to its properties, books and records or any
confidential information or data to, any Person relating to any proposal, offer,
inquiry or request for information that constitutes, or could reasonably be
expected to result in or lead to, any Acquisition Proposal, (iii) approve,
endorse or recommend, or propose publicly to approve, endorse or recommend, any
Acquisition Proposal, (iv) execute or enter into, any letter of intent,
memorandum of understanding, agreement in principle, confidentiality agreement,
merger agreement, acquisition agreement, exchange agreement, joint venture
agreement, partnership agreement, option agreement or other similar agreement
for or relating to any Acquisition Proposal or (v) resolve or agree to do any of
the foregoing. Such Stockholder also agrees that immediately following the
execution of this Agreement it shall, and shall cause each of its Affiliates and
subsidiaries to, and shall use its reasonable best efforts to cause its and
their Representatives to, cease any solicitations, discussions or negotiations
with any Person (other than the Parties and their respective Representatives)
conducted heretofore in connection with an Acquisition Proposal or any inquiry
or request for information that could reasonably be expected to lead to, or
result in, an Acquisition Proposal. Such Stockholder shall promptly (and in any
event within one Business Day) notify, in writing, Acquiror of the receipt of
any inquiry, proposal, offer or request for information received after the date
hereof that constitutes, or could reasonably be expected to result in or lead
to, any Acquisition Proposal, which notice shall include a summary of the
material terms of, and the identity of the Person or group of Persons making,
such inquiry, proposal, offer or request for information (provided, that, solely
with respect to the identity of the Person or group of Persons making, such
inquiry, proposal, offer or request for information, such disclosure is not
restricted by confidentiality obligations in existence as of the date of this
Agreement) and an unredacted copy of any Acquisition Proposal or inquiry,
proposal or offer made in writing or, if not in writing, a written description
of the material terms and conditions of such inquiry, proposal or offer (and
shall include any other documents evidencing or specifying the terms of such
proposal, offer, inquiry or request).

 



 3 

 

 

Such Stockholder shall promptly (and in any event within twenty-four (24) hours)
keep Acquiror reasonably informed of any material developments with respect to
any such inquiry, proposal, offer, request for information or Acquisition
Proposal (including any material changes thereto and copies of any additional
written materials received by such Stockholder, the Company, its subsidiaries or
their respective Affiliates or Representatives).

 

Notwithstanding anything in this Agreement to the contrary, (i) such Stockholder
shall not be responsible for the actions of the Company or the Company Board (or
any Committee thereof), any Subsidiary of the Company, or any officers,
directors (in their capacity as such), employees and professional advisors of
any of the foregoing (collectively, the “Company Related Parties”), (ii) such
Stockholder makes no representations or warranties with respect to the actions
of any of the Company Related Parties and (iii) any breach by the Company of its
obligations under Section 6.07(a) of the Merger Agreement shall not be
considered a breach of this Section 5(a) (it being understood that, for the
avoidance of doubt, such Stockholder shall remain responsible for any breach by
it or its Representatives of this Section 5(a)).

 

(b)                Each Stockholder agrees that it shall not, directly or
indirectly, (a) Transfer any of it Covered Shares, except to an Affiliate of
such Stockholder that executes this Agreement or (b) deposit any of its Covered
Shares into a voting trust or enter into a voting agreement or arrangement or
grant any proxy or power of attorney with respect thereto that is inconsistent
with this Agreement.

 

(c)                As used herein, the term “Transfer” shall mean the (x) sale
of, offer to sell, contract or agreement to sell, hypothecate, pledge, grant of
any option to purchase or otherwise dispose of or agreement to dispose of,
directly or indirectly, or establishment or increase of a put equivalent
position or liquidation with respect to or decrease of a call equivalent
position within the meaning of Section 16 of the Exchange Act and the rules and
regulations of the Commission promulgated thereunder with respect to, any
security, (y) entry into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
any security, whether any such transaction is to be settled by delivery of such
securities, in cash or otherwise, or (z) public announcement of any intention to
effect any transaction specified in clause (x) or (y).

 



 4 

 

 

6.                   Further Assurances. From time to time, at Acquiror’s
request and without further consideration, each Stockholder shall execute and
deliver such additional documents and take all such further action as may be
reasonably necessary or reasonably requested to effect the actions and
consummate the transactions contemplated by the Merger Agreement and this
Agreement. Each Stockholder further agrees not to commence or participate in,
and to take all actions necessary to opt out of any class in any class action
with respect to, any action or claim, derivative or otherwise, against Acquiror,
Acquiror’s Affiliates, the Sponsor, the Company or any of their respective
successors and assigns relating to the negotiation, execution or delivery of
this Agreement, the Merger Agreement (including the Merger Consideration) or the
consummation of the transactions contemplated hereby and thereby.

 

7.                   Disclosure. Such Stockholder hereby authorizes the Company
and Acquiror to publish and disclose in any announcement or disclosure required
by the SEC such Stockholder’s identity and ownership of the Covered Shares and
the nature of such Stockholder’s obligations under this Agreement.

 

8.                   Changes in Capital Stock. In the event of a stock split,
stock dividend or distribution, or any change in the Company’s capital stock by
reason of any split-up, reverse stock split, recapitalization, combination,
reclassification, exchange of shares or the like, the terms “Owned Shares” and
“Covered Shares” shall be deemed to refer to and include such shares as well as
all such stock dividends and distributions and any securities into which or for
which any or all of such shares may be changed or exchanged or which are
received in such transaction.

 

9.                   Amendment and Modification. This Agreement may not be
amended, modified or supplemented in any manner, whether by course of conduct or
otherwise, except by an instrument in writing signed by Acquiror, Merger Sub and
the applicable Stockholder.

 

10.               Waiver. No failure or delay by any party hereto exercising any
right, power or privilege hereunder shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies of the parties hereto hereunder are cumulative and are not exclusive of
any rights or remedies which they would otherwise have hereunder. Any agreement
on the part of a party hereto to any such waiver shall be valid only if set
forth in a written instrument executed and delivered by such party.

 

11.               Notices. All notices and other communications hereunder shall
be in writing and shall be deemed given if delivered personally, by email (with
confirmation of receipt) or sent by a nationally recognized overnight courier
service, such as Federal Express, to the parties hereto at the following
addresses (or at such other address for a party as shall be specified by like
notice made pursuant to this Section 11):

 

If to Acquiror or Merger Sub, to:

 

Graf Acquisition Corp.

118 Vintage Park Blvd., Suite W-222

Houston, Texas 77070

Attn: James A. Graf

E-mail: james@grafacq.com

 

with a copy to:

 

White & Case LLP

1221 Avenue of the Americas

New York, NY 10020-1095

Attn: Joel L. Rubinstein

E-mail: joel.rubinstein@whitecase.com

 



 5 

 

 

and

 

White & Case LLP

3000 El Camino Real

2 Palo Alto Square, Suite 900

Palo Alto, California 94306-2109

Attn: Tali Sealman

E-mail: tali.sealman@whitecase.com

  

If to the Company to:

 

Velodyne Lidar, Inc.

5521 Hellyer Ave

San Jose, California 95138

Attn: Anand Gopalan

E-mail: agopalan@velodyne.com

  

with a copy to:

 

Gunderson Dettmer Stough Villeneuve Franklin & Hachigian, LLP

550 Allerton Street

Redwood City, CA 94063

Attn: Trevor S. Knapp, Jeffrey Vetter and John H. Olson

E-mail: tknapp@gunder.com, jvetter@gunder.com, jolson@gunder.com

 

If to a Stockholder, to the address or email address set forth opposite such
Stockholder’s name on Exhibit A.

 

12.               Entire Agreement. This Agreement and the Merger Agreement
constitute the entire agreement, and supersede all prior agreements and
understandings, both written and oral, between the parties hereto with respect
to the subject matter hereof and thereof.

 

13.               No Third-Party Beneficiaries. Such Stockholder hereby agrees
that its representations, warranties and covenants set forth herein are solely
for the benefit of Acquiror in accordance with and subject to the terms of this
Agreement, and this Agreement is not intended to, and does not, confer upon any
Person, other than the parties hereto, any rights or remedies hereunder,
including the right to rely upon the representations and warranties set forth
herein, and the parties hereto hereby further agree that this Agreement may only
be enforced against, and any Action that may be based upon, arise out of or
relate to this Agreement, or the negotiation, execution or performance of this
Agreement may only be made against, the Persons expressly named as parties
hereto; provided that the Company shall be an express third party beneficiary
with respect to Section 4 and Section 5(b).

 

14.               Governing Law and Venue; Service of Process; Waiver of Jury
Trial.

 

(a)                This Agreement, and all claims or causes of action based
upon, arising out of, or related to this Agreement or the transactions
contemplated hereby, shall be governed by, and construed in accordance with, the
Laws of the State of Delaware, without giving effect to principles or rules of
conflict of laws to the extent such principles or rules would require or permit
the application of Laws of another jurisdiction..

 



 6 

 

 

(b)                Any Action based upon, arising out of or related to this
Agreement, or the transactions contemplated hereby, shall be brought in the
Court of Chancery of the State of Delaware or, if such court declines to
exercise jurisdiction, the U.S. District Court for the Northern District of
California or any state court located in Santa Clara County, California, and
each of the parties irrevocably submits to the exclusive jurisdiction of each
such court in any such Action, waives any objection it may now or hereafter have
to personal jurisdiction, venue or to convenience of forum, agrees that all
claims in respect of the Action shall be heard and determined only in any such
court, and agrees not to bring any Action arising out of or relating to this
Agreement or the transactions contemplated hereby in any other court. Nothing
herein contained shall be deemed to affect the right of any party to serve
process in any manner permitted by Law, or to commence legal proceedings or
otherwise proceed against any other party in any other jurisdiction, in each
case, to enforce judgments obtained in any Action brought pursuant to this
Section 14. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION BASED UPON, ARISING OUT OF OR RELATED TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

15.               Assignment; Successors. Neither this Agreement nor any of the
rights, interests or obligations hereunder shall (a) be assigned by any of the
Stockholders in whole or in part (whether by operation of Law or otherwise)
without the prior written consent of the Acquiror and the Company or (b) be
assigned by the Acquiror or the Company in whole or in part (whether by
operation of Law or otherwise) without the prior written consent of (i) the
Company or the Acquiror, respectively, and (ii) the applicable Stockholder. Any
such assignment without such consent shall be null and void. This Agreement
shall be binding upon, inure to the benefit of and be enforceable by the parties
hereto and their respective successors and permitted assigns.

 

16.               Enforcement. The rights and remedies of the parties shall be
cumulative with and not exclusive of any other remedy conferred hereby. The
parties agree that irreparable damage would occur and that the parties would not
have any adequate remedy at law in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the parties shall be entitled
to an injunction or injunctions to prevent breaches or threatened breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement, including each Stockholder’s obligations to vote its Covered Shares
as provided in this Agreement (and each party hereby waives any requirement for
the securing or posting of any bond in connection with such remedy), this being
in addition to any other remedy to which they are entitled at law or in equity.

 

17.               Severability. If any term or other provision of this Agreement
is held by a court of competent jurisdiction or other authority to be invalid,
void, unenforceable or against its regulatory policy, the remainder of the terms
and provisions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated, so long as the economic and
legal substance of the transactions contemplated hereby, taken as a whole, are
not affected in a manner materially adverse to any party hereto. Upon such a
determination, the parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties hereto as closely
as possible in an acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.

 

18.               Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, it
being understood that each party need not sign the same counterpart. This
Agreement shall become effective when each party shall have received a
counterpart hereof signed by all of the other parties. Signatures delivered
electronically or by facsimile shall be deemed to be original signatures.

 

[The remainder of this page is intentionally left blank.]

 

 7 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  GRAF INDUSTRIAL CORP.       By:  /s/ James A. Graf     Name: James A. Graf    
Title: Chief Executive Officer       VL MERGER SUB INC.        By:   /s/ James
A. Graf     Name: James A. Graf     Title: President       STOCKHOLDERS:      
DAVID HALL       /s/ David

 

 

 

[Signature Page to Support Agreement]

 

 

Exhibit A

 

 

 

 

 

 



 

 